NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments filed on 26 January 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the claims has been determined based on the Notice of Allowance mailed on 18 November 2021.
Claims 4, 13, 16, and 23 have been cancelled.
Claims 1-3, 5-12, 14-15, and 17-22 are currently pending and considered below.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Priority
This application is a 317 filing of International Application PCT/US2019/016546, filed on 04 February 2019, which claims priority to US Provisional Application 62/625,812, filed on 02 February 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2022 was filed after the mailing date of the Notice of Allowance on 18 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comment
	Claims 1-3, 5-12, 14-15, and 17-22 are allowed.
	Please see the Examiner Interview Summary and Notice of Allowance mailed on 18 November 2021 for previously agreed upon Examiner’s Amendments and Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784